Case: 22-129     Document: 10    Page: 1   Filed: 05/12/2022




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

               In re: REBECCA GALLOGLY,
                           Petitioner
                    ______________________

                         2022-129
                  ______________________

   On Petition for Writ of Mandamus to the United States
Court of Federal Claims in No. 1:20-cv-00261-MCW, Senior
Judge Mary Ellen Coster Williams.
                 ______________________

                      ON PETITION
                  ______________________
PER CURIAM.
                        ORDER
    On June 17, 2020, the United States Court of Federal
Claims dismissed Rebecca Gallogly’s case and entered
judgment. The Court of Federal Claims subsequently de-
nied all post-judgment motions on May 19, 2021. On
March 10, 2022, Dr. Gallogly filed this petition challenging
several of the Court of Federal Claims’ rulings and request-
ing various relief in connection with her claims.
    The remedy of mandamus is available only in “excep-
tional circumstances to correct a clear abuse of discretion
or usurpation of judicial power.” In re Calmar, Inc., 854
F.2d 461, 464 (Fed. Cir. 1988) (citations omitted). A party
seeking a writ of mandamus bears the burden of
Case: 22-129    Document: 10      Page: 2    Filed: 05/12/2022




2                                             IN RE: GALLOGLY




demonstrating to the court that (1) there are no adequate
alternative legal channels through which she may obtain
that relief; (2) the petitioner has a clear and indisputable
right to relief; and (3) the grant of mandamus is appropri-
ate under the circumstances. See Cheney v. U.S. Dist. Ct.
for D.C., 542 U.S. 367, 380–81 (2004).
      Dr. Gallogly has not met those requirements here.
“Mandamus relief is not appropriate when a petitioner fails
to seek relief through the normal appeal process.” In re
Fermin, 859 F. App’x 904, 905 (Fed. Cir. 2021); see also In
re Pollitz, 206 U.S. 323, 331 (1907) (“[M]andamus cannot
. . . be used to perform the office of an appeal . . . .”). Be-
cause Dr. Gallogly failed to raise her challenges to the de-
cisions of the Court of Federal Claims by way of a timely
filed direct appeal, we deny her request for mandamus.
    Accordingly,
    IT IS ORDERED THAT:
   The petition is denied, and any pending motions are
denied as moot.
                                    FOR THE COURT

May 12, 2022                        /s/ Peter R. Marksteiner
   Date                             Peter R. Marksteiner
                                    Clerk of Court